Citation Nr: 1307393	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-29 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right ankle injury, including as secondary to a service-connected right knee/right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to January 1974 and July 14, 1978 to July 27, 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's July 2010 VA Form 9, Substantive Appeal, he requested a videoconference hearing before the Board.  Such hearing was scheduled for January 29, 2013.  The Veteran failed to appear for the hearing.

The Board notes that it has reviewed the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

On February 6, 2013, prior to promulgation of a decision in the appeal, the Board received written notification from the appellant's representative that he was withdrawing his appeal seeking service connection for residuals of a right ankle injury, including as secondary to service-connected right knee/right hip disability; there is no question of fact or law remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met with respect to the Veteran's claim seeking service connection for residuals of a right ankle injury, including as secondary to service-connected right knee/right hip disability; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received from the appellant's representative on February 6, 2013, the appellant withdrew his appeal seeking service connection for residuals of a right ankle injury, including as secondary toa service-connected right knee/right hip disability.  Specifically he noted "PLEASE CANCEL ALL REMAINING APPEALS."  Hence, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.






ORDER

The appeal seeking service connection for residuals of a right ankle injury, including as secondary to service-connected right knee/right hip disability is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


